Citation Nr: 0637988	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for defective vision in the right eye, from October 25, 1994, 
to July 8, 2001.  

2.  Entitlement to an initial rating in excess of 30 percent 
for defective vision in the right eye, from July 9, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948 and from June 1949 to September 1952.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that implemented a May 2001Board 
decision granting entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for additional disability of 
the right eye, including some loss of vision, chronic cystoid 
macular edema, and secondary right eye glaucoma.  Based on 
impaired visual acuity of the right eye, the RO assigned a 
10 percent evaluation, effective October 25, 1994, and 
a 30 percent evaluation, effective July 9, 2001.  The 
veteran's disagreement with the assigned ratings led to this 
appeal.  In April 2004, the Board remanded the case for 
additional development.  

The case was returned to the Board in October 2006.  In 
November 2006, the Veterans Law Judge who remanded the case 
granted a motion to advance the case on the Board's docket, 
and the Board will proceed with further appellate 
consideration of the veteran's claims.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.  

2.  In early October 1994, prior to the October 25, 1994, VA 
surgery on the right eye from which the underlying 38 U.S.C. 
§ 1151 claim arose, the veteran's right eye corrected central 
visual acuity was 20/40; in the left eye corrected central 
visual acuity was 20/40.  

3.  From the day following the October 25, 1994, VA surgery 
on the right eye and prior to July 9, 2001, the veteran's 
defective vision in the right eye was manifested by central 
visual acuity impairment with a corrected visual acuity no 
worse than 20/100; at no time during that period was there 
blindness of the left eye.  

4.  From July 9, 2001, to March 7, 2004, the corrected 
central visual acuity for the veteran's right eye was no 
worse than 20/400 or being able to count fingers at 10 feet; 
at no time during that period was there blindness of the left 
eye.  

5.  Since March 8, 2004, the corrected central visual acuity 
for the veteran's right eye has been predominately no better 
than being able to count fingers at 2 feet; there has been no 
showing of blindness of the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
10 percent for the veteran's additional disability of the 
right eye were not met prior to July 9, 2001.  38 U.S.C.A. 
§§ 1151, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.14, 
4.79, 4.84a, Diagnostic Codes 6013, 6079 (2006).  

2.  The criteria for an initial rating in excess of 
30 percent for the veteran's additional disability of the 
right eye were not met from July 9, 2001, to March 7, 2004.  
38 U.S.C.A. §§ 1151, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 4.14, 4.79, 4.84a, Diagnostic Codes 6013, 6077 
(2006).  

3.  In addition to the current initial rating of 30 percent 
for the veteran's additional disability of the right eye, the 
criteria for special monthly compensation based upon 
blindness in one eye have been met from March 8, 2004, the 
criteria for a higher rating from March 8, 2004 have not been 
met.  38 U.S.C.A. §§ 1114(k), 1151, 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.350(a), 3.383, 4.14, 4.79, 4.84a, Diagnostic 
Codes 6013, 6070 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In letter dated in April 2004, the VA Appeals Management 
Center (AMC) told the veteran about the VCAA and explained 
that the evidence required to substantiate his claim for 
higher ratings for his right eye disability was evidence 
showing that his disability had become worse.  The AMC 
notified the veteran of what evidence it would obtain and 
what evidence he should submit and explained that VA was 
responsible for getting relevant records from any Federal 
agency and that on his behalf VA would make reasonable 
efforts to get other relevant records he identified and for 
which he supplied appropriate release authorizations.  The 
AMC specifically requested that the veteran provide any 
additional evidence or information he had pertaining to his 
claim.  Also, in a letter dated in October 2004, the AMC 
reiterated to the veteran what evidence VA would obtain and 
what evidence he should submit.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claims, but 
not until the August 2006 supplemental statement of the case 
did the veteran receive notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on the latter 
element the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the preponderance of the evidence is against 
assignment of initial ratings in excess of those assigned by 
the RO, rendering moot any questions as to the appropriate 
effective date for those ratings, and as there is no possible 
earlier effective date than March 8, 2004, for the award of 
special monthly compensation, the veteran cannot be 
prejudiced by the Board's proceeding with its decision on the 
appeal.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

As VCAA compliant notice was not complete prior to the 
September 2001 rating decision from which his appeal arises, 
the notice obviously does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, notice was 
complete prior to the August 2006 readjudication of the claim 
on the merits.  See Supplemental Statement of the Case issued 
during that time and Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The veteran has been provided the opportunity to respond to 
the April 2004 and October 2004 letters and over the course 
of the appeal has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with all the specific types of notice outlined in 
the VCAA prior to the initial unfavorable determination has 
not harmed the veteran and that no useful purpose could be 
served by remanding the case on that account.  
See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) rev'd on other grounds 444 F.3d 1328 
(Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  In addition, the 
veteran has been provided multiple VA eye examinations.  The 
veteran has submitted medical records from a private 
ophthalmologist.  Under these circumstances, there is no duty 
to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Background and analysis

In 1994, the veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 claiming disability due to 
VA surgical procedures on his right eye.  In pertinent part, 
38 U.S.C.A. § 1151 as then in effect provided that, where any 
veteran shall suffer an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were incurred.  38 U.S.C.A. § 1191 (West 1991).  

In a decision dated in May 2001, the Board granted the 
veteran's claim under 38 U.S.C.A. § 1151 finding that the 
evidence showed a causal relationship between the cumulative 
nature of repeated right eye surgical procedures by VA and 
the veteran's eventual right eye visual loss, with chronic 
cystoid macular edema and secondary right eye glaucoma.  
Based on impaired visual acuity of the right eye, the RO 
assigned a 10 percent evaluation effective October 25, 1994, 
and a 30 percent evaluation effective July 9, 2001.  The 
veteran's disagreement with the RO's decision led to this 
appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.83(a).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. 
§§ 3.350(a)(4), 4.79.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  38 C.F.R. § 4.75.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  Snellen's test type or its equivalent will be 
used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.  

Review of the record indicates that in October 1974 the 
veteran was provided a pars planar virectomy with lensectomy 
in the right eye by VA.  Medical reports of this procedure 
are not of record, and there is no indication that the 
veteran sought or required any form of medical follow-up for 
this right eye surgery for almost 20 years following its 
completion.  In August 1993, the veteran's right eye 
corrected visual acuity was 20/25 (plus2) with normal 
pressure and slight elevation of the cup to disc ratio and 
some hypertensive retinopathy.  VA consultation in July 1994 
showed right eye corrected vision of 20/20, but it also 
revealed a newly diagnosed posterior vitreous detachment 
without retinal tears.  In October 1994 corrected visual 
acuity had decreased to 20/40 (minus 2) and there was an 
inferiorly subluxed lens, which was viewed as an acute event.  

VA conducted a subsequent vitrectomy with lensectomy on 
October 25, 1994, with placement of an intraocular lens.  The 
veteran's right eye corrected vision was 20/80 several days 
after the surgery and before a full period of postoperative 
healing was completed.  Approximately two weeks after the 
surgery, retinal holes/breaks were identified including 
partial detachment of the retina, both temporally and 
nasally.  VA referred the veteran for an emergent scleral 
buckling procedure at a private medical facility on November 
11, 1994, and in the operation report it was noted there were 
two separate retinal detachments, one nasally and one 
temporally with a large circumferential oriented slit-like 
tear just posterior to the ora where apparently, the vitreous 
had been pulled on during the recent prior vitrectomy.  Later 
VA and private medical reports associated loss of vision, 
chronic cystoid macular edema, and secondary right eye 
glaucoma with the treatment provided by VA.  

The RO has rated the veteran's right eye disability using the 
rating criteria based on impairment of central visual acuity.  
Review of the schedule of ratings for the eye under 38 C.F.R. 
§ 4.84a, shows that simple primary or noncongestive glaucoma 
is to be rated on impairment of visual acuity or field loss 
with a minimum rating of 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6013.  

For the period from October 25, 1994, through July 8, 2001, 
the record does not include evidence pertaining impairment of 
field of vision, and it is therefore appropriate to consider 
the rating that may be assigned based on impairment of 
central visual acuity.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of 
impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 to 6079.  The percentage evaluation is found from 
38 C.F.R. § 4.84a, Table V, by intersecting the horizontal 
row appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  See 38 C.F.R. § 4.83a.  

Under the rating schedule, with the corrected central visual 
acuity in one eye is 20/100 and 20/40 in the other, a 
10 percent rating is in order under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  In order to assign a rating in excess 
of 10 percent for the period prior to July 9, 2001, the 
evidence must show that the visual acuity of the right eye 
during that period was 20/200 or worse.  If central visual 
acuity is 20/200 or 15/200 in one eye and 20/40 in the other, 
a 20 percent rating is warranted under Diagnostic Code 6077.  
Under the same diagnostic code, a 30 percent is warranted if 
central visual acuity is 10/200 in one eye and 20/40 in the 
other.  Under Diagnostic Code 6074, a 30 percent rating is 
warranted if central visual acuity is 5/200 in one eye and 
20/40 in the other, while a 30 percent rating is warranted 
under Diagnostic Code 6070 when there is blindness in one 
eye, having only light perception, and central visual acuity 
is 20/40 in the other eye.  In the latter circumstance there 
is also entitlement to special monthly compensation.  
38 C.F.R. § 4.84a, Table V.  

In this case, the evidence relevant to rating the veteran's 
right eye additional disability includes extensive VA 
treatment records and records from a private ophthalmologist, 
which together cover the period from July 1994 to 
November 2005.  In addition, the record includes VA 
ophthalmology examination reports dated in May 1997, 
July 2001, December 2004, and February 2006.  

The available evidence shows the veteran's corrected visual 
acuity in right eye was 20/40 in early October 1994, which 
was prior to the VA surgery on October 25, 1994.  Per 
38 C.F.R. § 4.84a, Table V, this is essentially normal visual 
acuity, and the Board will therefore consider the decrease in 
visual acuity subsequent to the surgery to be additional 
disability for which compensation may be awarded.  See 
38 U.S.C.A. § 1151 (West 1991).  

From the day following the October 25, 1994, VA surgery on 
the right eye and prior to July 9, 2001, the veteran's 
defective vision in the right eye was manifested by central 
visual acuity impairment with a corrected visual acuity no 
worse than 20/100; at no time during that period was there 
blindness of the left eye.  In particular, the VA treatment 
records show corrected visual acuity for the right eye was 
generally in the 20/40 to 20/60 range from October 1994 to 
April 1997 when  records from the veteran's private 
ophthalmologist show corrected visual acuity in the right eye 
was 20/80.  At the May 1997 VA examination, best corrected 
visual acuity was 20/80 in the right eye and was 20/25 in the 
left eye.  Later records show continuing complaints of 
decreased visual acuity in the right eye, including 
complaints as to difficulty reading, particularly newspapers 
and other small print.  VA eye clinic notes in 
September 1997, October 1998, and January 2001 show best 
corrected visual acuity in the right eye was 20/100 at those 
times.  

At the VA examination in July 2001, best corrected visual 
acuity measured 20/400 in the right eye at distance and 20/30 
in the left eye.  The ophthalmologist indicated that using 
the III4e target, visual field in the left eye was normal.  
He stated that in the right eye, the veteran had a 
constricted visual field with notable loss of peripheral 
vision in the supertemporal quadrant.  He said there were 
also scattered islets of dense visual loss in its inferior 
distribution suggesting arcuate scotoma.  According to a 
Goldman Perimeter Chart included in the July 2001 examination 
report, contractions of visual fields for the right eye were 
as follows:  

Temporally, contraction to 30 degrees (normal field 
85)
Down temporally, contraction to 42 degrees (normal 
field 85)
Vision down, contraction to 48 degrees (normal 
field 65)
Down nasally, contraction o 50 degrees (normal 
field 50)
Vision nasally, contraction to 32 degrees (normal 
field 60)
Up nasally, contraction to 8 degrees (normal field 
55)
Vision up, contraction to 12 degrees (normal field 
45)
Up temporally, contraction to 30 degrees (normal 
field 55) 

Based on these results, the total remaining visual field for 
the right eye was 248.  Average visual contraction for the 
right eye was 31 degrees.  See 38 C.F.R. §§ 4.76, 4.76a (the 
extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the 45-degree principal meridians.  The 
number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field. The difference divided by eight 
represents the average contraction or rating purposes).  

VA eye clinic records show that following the July 2001 
examination and through October 2003, uncorrected visual 
acuity was predominately 20/150 with no improvement with 
correction.  The veteran complained of problems mostly with 
near vision.  In February 2004, right eye corrected visual 
acuity was 20/400, and in early March 2004, corrected visual 
acuity in that eye was counting fingers at 10 feet.  A VA eye 
clinic record dated March 8, 2004, shows corrected right eye 
visual acuity was counting fingers at 2 feet.  While there 
was counting fingers at 6 feet with the right eye and 
corrected visual acuity in the right eye was reported as 
"barely" 20/400 at later visits in March 2004, at the VA 
examination in December 2004, uncorrected visual acuity in 
the right eye was counting fingers at two feet with no 
improvement with correction.  In November 2005, a VA examiner 
reported corrected vision as counting fingers at 4 feet but 
said the veteran had lost useful vision in the right eye, and 
at the VA eye examination in February 2006, corrected visual 
acuity in the right eye was counting fingers at 2 feet.  At 
that time, visual acuity with correction was 20/40 (minus 2) 
in the left eye.  The examiner stated that a Goldman visual 
field was unobtainable for the right eye.  

The currently assigned ratings for the veteran's right eye 
disability are 10 percent from October 25, 1994 to July 8, 
2001, and 30 percent from July 9, 2001.  On review of the 
record, the Board finds no basis for rating higher than 
10 percent for the right eye defective vision between 
October 25, 1994, and July 8, 2001.  Under the rating 
schedule, when the corrected central visual acuity in one eye 
is 20/100 in one eye and 20/40 in the other, a 10 percent 
rating is in order under 38 C.F.R. § 4.84a, Diagnostic Code 
6079.  This is the highest rating that may be assigned unless 
the corrected visual acuity in the eye for which compensation 
may be awarded, i.e., the veteran's right eye, is 20/200 or 
worse.  As the corrected visual acuity in the right eye was 
no worse than 20/100 at any time prior to July 9, 2001, the 
right eye disability was not of sufficient severity to meet 
or approximate the criteria for a rating higher than 
10 percent from October 25, 1994, to July 8, 2001.  

The Board acknowledges that the veteran has argued that a 
30 percent rating should go back to at least 1997 when he 
became unable to read regular book print.  The Board points 
out, however, that VA regulations specify that the best 
distant vision obtainable after best correction by glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. 
§ 4.75.  There is no indication of the presence of 
keratoconus, and the Board must therefore consider visual 
acuity only in terms of distant vision.  

As of July 9, 2001, the corrected visual acuity in the 
veteran's right eye was 20/400 and that together with the 
normal vision is the left eye warranted a 30 percent rating 
under 38 C.F.R. § 4.84a, Diagnostic Code 6077.  Although 
there was a suggestion of an arcuate scotoma identified at 
the July 9, 2001, examination, the Board notes that such is 
to be rated on loss of central visual acuity or impairment of 
field vision and is not to be combined with any other rating 
for visual impairment.  38 C.F.R. § 4.84a, Diagnostic Code 
6081.  As noted, based loss of central visual acuity, the 
examination findings warrant a 30 percent rating under 
Diagnostic Code 6077.  

The Board has also considered the rating the right eye vision 
loss based on impairment of field vision.  Under Diagnostic 
Code 6080 for rating visual field impairment, unilateral 
concentric contraction to 30 degrees but not to 15 degrees 
warrants a 10 percent evaluation.  In the alternative, 
unilateral concentric contraction to 30 degrees but not to 
15 degrees may be evaluated as the equivalent of corrected 
visual acuity of 20/100.  Unilateral concentric contraction 
to 15 degrees but not to 5 degrees warrants a 20 percent 
evaluation.  In the alternative, unilateral concentric 
contraction to 15 degrees but not to 5 degrees may be 
evaluated as the equivalent of corrected visual acuity of 
20/200.  A 30 percent evaluation requires unilateral 
concentric contraction to 5 degrees.  In the alternative, 
unilateral concentric contraction to 5 degrees may be 
evaluated as the equivalent of corrected visual acuity of 
5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  Note 2 to 
Diagnostic Code 6080 states that the concentric contraction 
ratings require contraction within the stated degrees, 
temporally, and that the alternative ratings are to be 
employed when there is ratable defect of visual acuity.  

Comparison of the July 9, 2001, examination results with the 
criteria of Diagnostic Code 6080 shows that the average 
contraction for rating purposes of 31 degrees and the 
measured contraction to 30 degrees temporally would warrant 
no more than a 10 percent rating under that code either based 
on the contraction itself or the alternative visual acuity 
defect (which would be no worse than 20/100).  The Board 
therefore finds no benefit to the veteran in rating his right 
eye disability under Diagnostic Code 6080.  

Review of the record outlined above shows that from July 9, 
2001, to March 7, 2004, the corrected central visual acuity 
for the veteran's right eye was no worse than 20/400 or being 
able to count fingers at 10 feet; at no time during that 
period was there blindness of the left eye.  These results 
warrant a 30 percent rating under Diagnostic Code 6077.  It 
was not until March 8, 2004, that corrected visual acuity of 
the right eye was counting fingers at 2 feet.  Under 
38 C.F.R. § 4.79, this is considered loss of use or blindness 
of the eye having only light perception because counting 
fingers cannot be accomplished at 3 feet.  Blindness of the 
right eye, having only light perception, coupled with 20/40 
visual acuity in the left eye meets the requirements for 
a 30 percent rating under Diagnostic Code 6070, which further 
entitles the veteran to special monthly compensation as of 
that date, but not before.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6070 Note 5; 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).  

Since March 8, 2004, the corrected central visual acuity for 
the veteran's right eye has been predominately no better than 
being able to count fingers at 2 feet, and during that time 
there has been no showing of blindness of the left eye.  The 
evidence does not show, nor does the veteran contend, that 
there has been anatomical loss of the right eye, nor has 
there been shown to be blindness of the left eye at any time 
during the appeal period.  At least one of these 
circumstances would be required for a rating in excess of 
30 percent with special monthly compensation.  In this 
regard, if there were anatomical loss of the right eye and 
20/40 corrected visual acuity of the left eye, a 40 percent 
rating with special monthly compensation could be awarded 
under Diagnostic Code 6066.  If there were blindness in both 
eyes having only light perception, which would allow 
application of the provisions of 38 C.F.R. § 3.383 for paired 
organs, a 100 percent rating would be warranted under 
Diagnostic Code 6062.  

In conclusion, with the application of the principle of 
staged ratings prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999), the Board finds that from 
October 25, 1994, to July 8, 2001, the preponderance of the 
evidence is against a rating in excess of a 10 percent for 
the veteran's right eye disability.  While the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the veteran's right eye disability from July 9, 2001, as 
of March 8, 2004, the criteria for a 30 percent rating with 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a)(4) have been met.  

The preponderance of the evidence is against a higher rating 
at any time during the appeal period.  Further, the Board 
observes that where the preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for defective 
vision in the right eye from October 25, 1994, to July 8, 
2001, is denied.  

An initial rating in excess of 30 percent for defective 
vision in the right eye from July 9, 2001, to March 7, 2004, 
is denied.  

In addition to the initial rating of 30 percent, special 
monthly compensation for blindness in the right eye is 
granted from March 8, 2004, subject to the rules and 
regulations governing payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


